Donohue, J.
Ordered, that the above entitled action in the marine court of the city of New York, be and the same is hereby removed therefrom into the supreme court in the city and county of New York, and that the two above entitled actions be and they hereby are consolidated into one action in the supreme court in the city and county of New York ; and that the several statements of the causes of action, defenses, counter-claims, and rex>ly made and to be made, in the *64respective pleadings in said actions, stand as the statements thereof in the said consolidated action.
And upon motion of M. S. Isaacs, plaintiff’s attorney, as a condition of the foregoing order, and the said defendant’s attorneys consenting thereto in open court:
It is further ordered, that the issues in said consolidated action be and they are hereby referred to Chas. F. McLean, counselor at law, to hear and determine the same, and that the defendant’s attorneys accept three days’ notice of trial before said referee.
The said reference to proceed upon three days’ notice to be given by either party, and the hearings to continue before the referee from day to day until completed.
The stay of proceedings heretofore granted herein is hereby vacated.